Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Application
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 17 November 2020 are acknowledged.  Claims 1-9 and 13-34 are currently pending.  Claims 10-12 have been cancelled.  Claims 33-34 are newly added.  Claims 1-2, 4-9, 13-18, 20, 22-28, and 30 are currently amended.  Claims 1-9 and 13-34 are examined on the merits within.

Withdrawn Objections/Rejections
3.	Applicants’ arguments, filed 17 November 2020, with respect to the abstract objections have been fully considered and are persuasive.  The objection of the abstract has been withdrawn.  The objection of the drawings has been withdrawn.  The objections to claims 1, 17 and 26 have been withdrawn in view of the claim amendments.  The 35 U.S.C. 112(b) Rejections of claims 5-12, 14, 18-19, and 22-24 have been withdrawn in view of the claim amendments.  Applicants’ arguments, with respect to the rejection(s) of claim(s) 1-32 under 35 U.S.C. 103 have been fully 

Maintained Rejections 
Claim Rejections – 35 U.S.C. 112, Second Paragraph or 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13 and 15-16 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claim 13 recites the limitation “the first part” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 15 recites the broad recitation “end piece”, and the claim also recites “the end piece being preferably formed from two half end pieces” which is the narrower statement of the range/limitation.

8.	Claim 16 recites the limitation “in the use configuration” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

New Rejections
Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 and 17-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2013/153528) in view of Iimura et al. (U.S. Patent Application Publication No. 2012/0263662). 
Regarding instant claims 1-2, Gueret teaches a container containing the product to be applied to the lips and an applicator to apply to the lips comprising at least three apertures formed between at least four longitudinal, transverse or oblique members.  See abstract.  The applicator 
Regarding instant claim 3, the container comprises a wiping member.  See page 7, lines 24-28. 
Regarding claims 33-34, the applicator head comprises a flocked exterior surrounded at the distal end in the shape of a V or U.  See Figures 6a – 6n. 
	Gueret does not teach an emulsion comprising water, a film-forming agent, a hydrocarbon based oil and a silicone oil.
	Iimura et al. teach a copolymer comprising a carbosiloxane dendrimer structure and a long-chain alkyl group with 14 to 22 carbon atoms and a cosmetic comprising the copolymer.  See abstract.  The cosmetic can be used as a lipstick or lip gloss.  See Composition Examples 7 and 8.  The composition contains water.  See paragraph [0119].  Composition Example 8 comprises the polar non-volatile hydrocarbon based oil glyceryl tricaprylate/tricaprate in an amount of 21.8%.  Additional non-volatile hydrocarbon based oils include octyldodecyl fatty acid ester oils, isoparaffins, isododecane, etc.  See paragraphs [0067-0068]. Non-volatile silicone phenyl oils include trimethylpentaphenyltrisiloxane in amounts of 5.5%.  See Composition Example 8.  Composition Example 8 comprises 3% of the vinyl based polymer of Example 2, which comprises methyl methacrylate, stearyl methacrylate, n-butyl acrylate and a carbosiloxane dendrimer monomer of Formula A.  The composition may comprise a volatile linear organopolysiloxane.  See paragraph [0059]. Since the composition comprises both oil and water, it is considered an emulsion.  The composition may comprise a nonionic surfactant.  See paragraph [0015].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cosmetic composition of Iimura et al. in the device of Gueret for ease of application.  .  

11.	Claims 4-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2013/153528) in view of Iimura et al. (U.S. Patent Application Publication No. 2012/0263662) as applied to claims 1-3 and 17-34 above and further in view of Hirzel (U.S. Patent No. 5,007,442) 
Neither Gueret or Iimura et al. teach a hinge. 
Regarding instant claims 4, 6-9, and 15, Hirzel teaches a tong shape apparatus comprised of a right rod and left rod, each rod having an applicator at its lower ends and upper ends connected by a pivot on a spring action. When the tong is in a closed position, applicators, rods and blocking members match to form one unit, which makes insertion into a single opening of a dispenser.  See abstract.  	
	Figure 1 shows at least one flocked distal end.  Hirzel teaches an applicator member comprising an applicator head (12) having two opposing faces, the head comprising a first part (52) having a housing (the space in between the tines 75) and a second part (53) that is connected to the first part by a hinge 11, and which is at least partially and fixedly engaged in the housing of the first part (52). See Figures 1 and 2. Figure 1 shows two distal ends, one end is flocked (53) and one is not (52). The container contains a single opening (64) which the applicator can be wiped through.  See Figure 3.  

Regarding instant claim 9, the second part (53) takes up all of the housing of the first part (52), when the device is folded. See Figure 3.
Regarding instant claims 13-14, the brush applicator is plastic. See column 3, lines 10-50.  
Regarding instant claim 15, the applicator head is attached to gripping end pieces (15, 17) connected by hinge (11).  See Figure 1. 
Regarding instant claim 16, when the device is folded and inserted in container (20), the first and second parts are force fitted together. See Figure 3.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a hinge with a separate applicator head to act as a housing for the flocked applicator head.  One would have been motivated, with a reasonable expectation of success, because Hirzel et al. teach use of an applicator with housing provided by a hinge to allow for increased functionality of the applicator.  

Conclusion
12.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
13.	No claims are allowed at this time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615